Title: From Thomas Jefferson to William Lambert, 2 July 1822
From: Jefferson, Thomas
To: Lambert, William

Monticello
July 2. 22.Th: Jefferson returns his thanks to mr Lambert for the paper he has been so kind as to inclose to him for the University of Virginia, which shall be taken care of for that Institution. as to himself he
			 has long since withdrawn his mind from all attention to difficult subjects, finding that lighter reading is more congenial with the quiet & repose which age and debility now render his summum
			 bonum. he desires mr Lambert to be assured of his great esteem & respect.